Court of Appeals
                           Sixth Appellate District of Texas

                                      JUDGMENT


 Lane Wesley Keller, Appellant                              Appeal from the 8th District Court of
                                                            Hopkins County, Texas (Tr. Ct. No.
 No. 06-18-00094-CR           v.                            1726293). Memorandum Opinion delivered
                                                            by Justice Moseley, Chief Justice Morriss
 The State of Texas, Appellee                               and Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that the appellant, Lane Wesley Keller, pay all costs of this appeal.



                                                           RENDERED JULY 25, 2018
                                                           BY ORDER OF THE COURT
                                                           JOSH R. MORRISS, III
                                                           CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk